Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-32 are pending.  Claims 1, 4, and 8 stand amended.  Claims 10-32 stand withdrawn.
Priority
Instant application 17103514, filed 11/24/2020 claims as follows:

    PNG
    media_image1.png
    55
    385
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
In view of Applicant amendment, the objection of claim 4 is withdrawn.
The submission of an application data sheet on 7/15/2022 is acknowledged.
In view of the amendment, the 112 second paragraph rejection over claim 8 is withdrawn.
With respect to the 112 first paragraph rejection over the enablement rejection, Applicant argues that there is a working example on page 45, lines 20-38 with respect to seeds of beans and peas and that the phase transition showed slowed crystal growth.  Applicant argues that there are examples, however, the examples all use a detector requiring a TADF material.  All embodiments require a detector comprising a TADF material and the specification and/or claims fail to enable one to make or use the invention without such a detector.  Further, as stated in the rejection of record, according to Fuzfa et al (made of record on the IDS) wherein “[a] successful experiment combining emission and reception of gravitational waves would constitute a premiere of gravity control”.   Based on the current literature gravitational wave control is viewed as highly unpredictable.  In the case of the instant Application a detection unit is required that uses a TADF material in the detection.  One skilled in the art cannot make or use the invention without the ability to detect such a wave.  The art points to the highly unpredictable area of the art and there is no TADF material in the claim such that the apparatus could detect such a wave.  After reconsideration in view of Applicant argument, the rejection is maintained.
With respect to the 112 first paragraph written description rejection, Applicant has not shown that they were in possession of any possible method of detection.  Further, Applicant has not shown possession of all TADF materials, but discloses TADF material generically.  The specific TADF material would be a sub-set of the entire scope of TADF materials.  TADF materials have specific chemical structure and no Markush discussing the structural scope of a TADF is present to suggest possession of even a subset of the vast chemical scope.  Further, the claims do not require a detector in the apparatus and there is no embodiment where the apparatus functions without a detector comprising a TADF material.  After reconsideration in view of Applicant argument, the rejection of record is maintained because there was no possession of an apparatus without an ability to detect and all detectors used a TADF material.  There is no showing Applicant was in possession of all TADF materials but examples of possession of a sub-set without a showing that multiple sub-sets of TADF materials would function in the detector.
Applicant could overcome this rejection with a showing that multiple TADF materials are capable of functioning in a detector or claiming the specific TADF material, and by further requiring a detector with a possessed scope of TADF material as a component in the apparatus.


Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art

The Nature of the Invention
 	The instant invention is drawn to an apparatus to influence at least one of a rate of chemical reaction and/or biological process and/or a phase transition process comprising various components.   The claims were amended to “an apparatus” and the intended use was removed.
The State of the Prior Art
	 The state of the prior art is provided for example by CN-106226833 (made of record on the IDS) which discloses an atomic fluorescence detection device and relates to atomic interference and gravity detection.  During the process therein, a radical falls into the cavity into a predetermined position, and the atoms excited by the detection laser emit a fluorescence, and the collection light cylinder detects the fluorescence emitted by the atoms via a detection window on the cavity.  Further, the ‘833 publication teaches a device in the figure.
	Further close art is the article to Fuzfa et al (made of record on the IDS) wherein “[a] successful experiment combining emission and reception of gravitational waves would constitute a premiere of gravity control”.   Fuzfa further states that “[o]ut of the four fundamental interactions, gravitation remains the only one not to be under technological control”.  Still further, Fuzfa states that “[s]till the emission and reception of GWs in laboratory or for technological applications still remains a great challenge” (page 2).  The article to Fuzfa teaches also states that “[a] successful experiment combining emission and reception of gravitational waves (GWs) would (emphasis added) constitute a premiere of gravity control”.  Thus, Fuzfa is speculating and the paper proposes new designs and principles, it does not reduce any functioning apparatus to practice.  
	Still further close art to Stephenson (made of record on the IDS) teaches that “[t]his paper explores the possibility of experimentally demonstrating the Gertsenshtein Effect”, and “due to extremely poor coupling between mass-energy and gravitational waves, the Gertsenshtein Effect has never been demonstrated” (page 1).  The Stephenson article discusses theoretical experimental set-ups that in “proposed” experimental setups (1265).  Further, the Stephenson article teaches that very strong light sources would be required (1269), with sensitive detectors, and that it “may be feasible to attempt the demonstration of the Gersenshtein Effect” (1269).
The Level of Skill in the Art and the Predictability or lack thereof in the art
	The level of skill in the art is high.
The Amount of Direction or Guidance Present
	There are no examples in the specification of working embodiments using an apparatus for any function much less influencing at least one of a rate of a chemical reaction and/or biological process and/or a phase transition process.  The specification states that any TADF could be used but there no examples showing that its use or no examples with a functioning apparatus.  There are drawings, but no examples using the apparatus whatsoever. For example, there is no embodiment impact on a chemical reaction, biological process or phase transition process.

The Breadth of the Claims
	The claims as drafted allow for a computer to be attached to an EM source, a magnetic assembly and a guiding device.  The scope of the claims as an apparatus capable of functioning in the broad classes of influence is much broader than anything disclosed in the specification.  What chemical reaction?  Which chemical reactions would work and which ones would not?  What about biological processes?  Which biological processes will function and which will not?
The Quantity of Experimentation Needed
	Based on at least the art above, this is a highly unpredictable art.   The art speaks to the challenges in this area, and “possible” experiments.  Given the high unpredictability and the lack or any working examples the apparatus claims would require undue experimentation.  The dependent claims relate to different components in the arrangement and do not resolve this issue.

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to an apparatus to influence at least one of a rate of a chemical reaction and/or a biological process and/or a phase transition process comprising components.  The set of possible chemical reactions, biological processes and phase transition processes are vast.  There are no example where a specific chemical reaction, biological process, or phase transition is influenced in the disclosure.  If no examples are present, how does one known which chemical, biological, or phase transition process will work and which ones will not.  There is no subset of success within the large set of all of these processes such that Applicant was in possession of the entirety of the set.  What chemical structures work and which ones fail?  There is no scope of success, much less multiple pockets of success throughout the broad set claimed.

Conclusions
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622